I agree that the complainant McGregor as a resident voter and tax payer in Hillsborough County has the right to maintain his suit in equity for an injunction to restrain the tax collector from violating the provisions of the statute relating to the reception by him or his deputy of "all poll taxes properly tendered to him" and the giving of receipts therefor in due form of law.
The bill in this case seeks an injunction to restrain the Tax Collector from "accepting as payment of poll tax any moneys received by him through the mails of the United States and that he also be restrained and enjoined from mailing out through the United States mail any poll tax certificates to any person whomsoever."
The basis of the above prayer is contained in the third paragraph of the bill. It is alleged that the Tax Collector, as such, "has been receiving through and by the United States mails money and checks for the payment of poll taxes in and for said Hillsborough County, State *Page 454 
of Florida" and that he "has been mailing out of his office poll tax receipts to various parties" unknown to the complainant for the payment of "supposed poll taxes by and through the United States mail service."
The remainder of the bill consists of legal conclusions and argument by deduction which are perfectly sound in many features if the plain words and clear meaning of them as used in the statute are not to be ignored and frittered away by so-called construction.
Section 304 C. G. L. 1927 specifically and without the slightest ambiguity in meaning requires of the Tax Collector four duties. First, to be in his office at certain times in person or by deputy for the purpose of receiving poll taxes properly tendered to him; second, to give receipts therefor in due form of law in which receipts shall be stated the color and age of the elector and the number of the election district in which the person paying the tax resides; third, to make out a list of those who have paid poll taxes in each year to the second Saturday of the month preceding the day in any year in which any election shall be held and such list shall be alphabetically arranged; fourth, at a certain time to make a certified list in duplicate of all persons who have paid their poll taxes for two years next preceding, one of such lists to be delivered to the Supervisor of Registration and the other to be sent to the Comptroller.
The reason for the two latter requirements is perfectly obvious and needs no extended discussion in support of the desire for purity of elections and a check on the Tax Collector for Poll taxes received by him to support it. It is sufficient that the statute in perfectly plain language requires the two lists to be made. It is of no importance that the Tax Collector receives from the elector in person money of the United States in payment of poll taxes. The Collector is responsible in his official *Page 455 
capacity for the required amount in dollars of United States money for each poll tax receipt issued, but it is of the greatest importance that he shall issue receipts in due form of law and state therein the color and age of the elector and the number of the election district in which such elector resides.
That furnishes to the elector the evidence of the payment of his poll tax which is a prerequisite to his right to vote. That kind of receipt is the basis for the certified lists which the collector is required to make up for the authoritative lists which the Supervisor is required to make up for the inspectors at the election precincts. See Section 302 C. G. L. 1927.
Each and every requirement is deemed to be essential by the Legislature to secure the fairness of elections and to protect the citizen's right to the full force and effect of the exercise of his power of suffrage. There is no reason, theory or expediency that justifies a different method, order or rule. The statute requires it and that is sufficient argument why the Tax Collector must obey.
It is also clear that if the Tax Collector is issuing poll tax receipts in any form other than "due form of law" in which shall be stated the age and color of the elector and number of election precinct in which the person paying the tax resides then he is violating the law; his practice tends to corrupt the election machinery and the complainant tax payer and voter would be entitled to his injunction to restrain the collector from such practice.
But the bill in this case does not allege that the Tax Collector is actually doing any such thing. Only by argument, inference and inuendo is the charge made. It does not follow that if I send my check to the Tax Collector for the poll tax due by me he cannot issue a receipt therefor to me in which he is enabled by reason of *Page 456 
his acquaintance with me to state my age, color and election precinct in which I reside. To say that he cannot reasonably do that in all cases because there are many persons he does not know and he is therefore issuing tax receipts and omitting such statement is pure assumption and is not good pleading. Therefore I think the injunction was properly dissolved and the order should be affirmed.
WHITFIELD AND DAVIS, J.J., concur.